DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pages 4-6, filed 29 October 2021, with respect to claims 1-5 and 7 have been fully considered and are persuasive.  Therefore, the § 103 rejections of claims 1-5 and 7 have been withdrawn. 

Election/Restrictions
Claims 1-5 and 7 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 21 May 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-5 and 7-12 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
Claims 1-5,7: None of the prior art of record, alone or in combination, teaches or discloses a collection system of a semiconductor metrology tool, comprising:
 	a collection lens, situated between the chuck and the plurality of aperture masks along the optical axis, to collimate the reflected optical beam, wherein the reflected optical beam is substantially collimated at a respective aperture mask of the plurality of aperture masks when the respective aperture mask is in the reflected optical beam; and
 	a focusing lens, situated between the plurality of aperture masks and the spectrometer along the optical axis, to focus the collimated optical beam, as masked by the respective aperture mask, onto the spectrometer,
 	in combination with the rest of the limitations of independent claim 1.
Claims 8-12: None of the prior art of record, alone or in combination, teaches or discloses a method of operating a semiconductor metrology tool, comprising:
 	collimating the reflected optical beam;
 	selectively masking the collimated optical beam, comprising rotating a respective aperture mask of a plurality of aperture masks into the collimated optical beam, wherein the plurality of aperture masks is arranged in a rotatable sequence about an axis parallel to an optical axis;
 	focusing the collimated and masked optical beam onto a spectrometer; and
 	receiving the focused optical beam, as masked by the respective aperture mask, at the spectrometer,
 	in combination with the rest of the limitations of independent claim 8.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896